DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	On pgs. 7-8 of Applicant’s Response, applicant argues that by contrast, the alleged combination (as taught by the cited portions of Shao) at best appears to disclose detecting anomalies based on a threshold for a usage metric being exceeded (i.e., too high). More specifically, Shao discloses that a person who acquires multiple home addresses or multiple home phone numbers (e.g., more than a threshold number of addresses or phone numbers) in a short period of time, or too many people (e.g., more than threshold number of people) with the same home phone number or home address in a short period of time, may be flagged as an anomaly (See Shao, column 27, line 67 - column 28, line 4). 

	Examiner respectfully disagrees with applicant’s argument. 
 	Examiner’s cited col. 28 lines 43-45 of Shao states, “Though some fraud rings work out of a common work place, or location, links to a fraudster through a common work phone number in a large corporation are more likely to produce false positives A threshold value can thus be selected for work phone numbers so that beyond the threshold number, links based on a work phone number can be eliminated”, 
wherein the number of each common work phone numbers used in links to a fraudster is a usage metric and only the number of common work phone numbers (~user metric) below the threshold produces non-false positives of fraud (~above the threshold produces false positives and is not capable of fraud detection).
	Applicant points to col. 27, line 67 - col. 28, line 4 of Shao to argue that Shao contrarily teaches flagging an anomaly when acquiring multiple home addresses or multiple home phone numbers for more than a threshold number of addresses or phone numbers) in a short period of time.
	Shao states in col. 27, line 63 - col. 28, line 4, “Accordingly, based on domain knowledge, a weaker set of anomaly rules can be refined, i.e., rules that result in weaker anomalies can be further analyzed to develop stronger indicators. Examples of such rules include rules that identify a person who acquires multiple home addresses or multiple home phone numbers in a short period of time or rules that identify too many people with the same home phone number or home address acquired within a short period of time. Another set of weak anomalies include”, 
wherein acquiring multiple home addresses or multiple home phone numbers for more than a threshold number of addresses or phone numbers) in a short period of time is flagging a weak anomaly which cannot be used for flagging a fraud (~less than a threshold number is required for a strong anomaly capable of flagging).

3. 	On pgs. 8-9 of Applicant’s Response, applicant argues that the rejection appears to overlook the explicitly recited timing to which the threshold applies, namely, a defined period of time prior to port-in. Although the cited portions of Shao discuss "acquiring" home phone numbers "in a short period of time," the cited portions of Shao do not specifically appear to disclose that any of the acquired home phone numbers are ported in (i.e., transferred from a first mobile communications service provider to a second, subsequent mobile communications service provider) or that the "short period of time" comprises a time prior to port-in. The combination of Shao and Agarwal simply does not disclose or suggest that such a pattern is suspicious or should be considered a possible indicator of fraud; therefore, one of skill in the relevant field would not be likely to be motivated to combine the teachings of Shao and Agarwal to yield this feature of the Applicant's claims.

	Examiner respectfully disagrees with applicant’s argument. 
Shao teaches work phone numbers (~common work phone numbers) below a threshold (~false positives (false fraud/false anomaly) requires above a threshold and non-false positives (actual fraud/actual anomaly) requires below a threshold) for a defined period of time (~threshold implementation requires a defined period of time) prior to the porting (~hasn’t ported yet -- porting is keeping the same number after changing of name or address) (Shao col. 28 lines 43-45). 
(~usage/measurement of time periods in phone number determination) which also applies to the common phone number threshold determination (Shao col. 27, line 67 – col. 28, line 2).
	Examiner combined Agarwal’s teaching of a first port-in number from a first mobile communications service to supplement Shao’s explicit lack of teaching that the first number is a first port-in number from a first mobile communications service. A port-in number is just an old number ported into a new service provider and can be substituted in the combination.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 7,458,508 B1) in view of Agarwal (US 6,138,023).

Regarding claim 1, Shao teaches a method comprising: 
 	obtaining, by a processing system that includes at least one processor (col. 9 lines 19-22, “a model flow 400 representative of the processing of input identity records within one of the identity record processors 314 pursuant to the applicable XML-based workflow specification 315”; col. 10 lines 59-60, “operation of a completed fraud detection model”; col. 8 lines 33-37, “workflows implemented by each identity record processor 314 provide the mechanism by which fraud detection model evaluation (as described by a dataflow) is connected with the applicable identity record pool”), 
a first number for a first mobile device (Fig. 8, “Phone 1” (~first number)), 
 		wherein the first number is known to be involved in fraudulent activity (col. 25 lines 26-28, “cycle of node 802, to node 804, to node 806, and back to node 802 can be an indicator of a fraud ring”, wherein Phone 1 (~phone number) of 802 is known to be involved in fraudulent activity since 802 is part of a fraud ring); 
constructing, by the processing system, a social graph of communications between the first number and a plurality of other numbers associated with a plurality of other communications devices (Fig. 8, social graph of communications between the first number (~Phone 1) and a plurality of other numbers associated with a plurality of other communication devices (~Phone 2 of device 804 and Phone 3 of device 808); 
(maximal subgraph Fig. 8 connects the first number (~Phone 1 of 802) and a subset (~Phone 2 of 804) of the plurality of other numbers (~Phone 2 of 804 and Phone 3 of 808)) 
	that includes those of the plurality of other numbers for which a usage metric is below a predefined threshold for a defined period of time prior to the first number being ported into the first mobile communications service provider (col. 27 line 67- col. 28 line 2, “acquires multiple home addresses or multiple home phone numbers in a short period of time”, wherein the acquiring multiple home addresses or multiple home phone numbers in a short period time (~usage/measurement of time periods in phone number determination) also applies to the common phone number threshold determination; Fig. 8, Name 3 acquires multiple home phone numbers (~Phone 1 and Phone 3) in a short period of time; col. 28 lines 43-45, “Though some fraud rings work out of a common work place, or location, links to a fraudster through a common work phone number in a large corporation are more likely to produce false positives than to catch additional fraudsters. A threshold value can thus be selected for work phone numbers so that beyond the threshold number, links based on a work phone number can be eliminated”, wherein the number of each common work phone numbers used in links to a fraudster is a usage metric and only the number of common work phone numbers (~user metric) below the threshold produces non-false positives of fraud (~above the threshold produces false positives and is not capable of fraud detection); col. 27 line 63 - col. 28 line 4, “Accordingly, based on domain knowledge, a weaker set of anomaly rules can be refined, i.e., rules that result in weaker anomalies can be further analyzed to develop stronger indicators. Examples of such rules include rules that identify a person who acquires multiple home addresses or multiple home phone numbers in a short period of time or rules that identify too many people with the same home phone number or home address acquired within a short period of time. Another set of weak anomalies include”, wherein acquiring multiple home addresses or multiple home phone numbers for more than a threshold number of addresses or phone numbers) in a short period of time is flagging a weak anomaly which cannot be used for flagging a fraud (~less than a threshold number is required for a strong anomaly capable of flagging); Fig. 8, Name 3 acquires multiple home phone numbers (~Phone 1 and Phone 3) in a short period of time); and 
identifying, by the processing system, a potential fraud ring, based on the maximal subgraph (Fig. 8, fraud ring based on a maximal subgraph).  
	Shao does not explicitly teach that the first number is a first port-in number from a first mobile communications service provider.
 		However, Agarwal teaches a first port-in number from a first mobile communications service provider (col. 1 lines 31-32, “porting of a wireless subscriber's mobile directory number from one wireless service provider to another”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the 
subscriber's wireless terminal (Agarwal col. 1 lines 24-30).

Regarding claim 15, Shao in view of Agarwal teaches the method of claim 1, further comprising: identifying, by the processing system, a leader of the fraud ring, based on the maximal subgraph (Shao Fig. 8, 802 is a leader of a fraud ring based on a maximal subgraph).  

Regarding claim 16, Shao in view of Agarwal teaches the method of claim 15, wherein the leader corresponds to a node of the maximal subgraph to which a maximum number of edges of the plurality of edges is connected (Shao Fig. 8, 802 is a leader node of a maximal subgraph to which a maximum number of edges of a plurality of edges is connected).  

Regarding claim 18, Shao in view of Agarwal teaches the method of claim 1.
Shao does not explicitly teach further comprising: notifying, by the processing system, a second mobile communications service provider of a presence of at least one number of the first port-in number and the subset of the plurality of other numbers, wherein the at least one number is a number that is served by the second mobile communications service provider.  
 		However, Agarwal further teaches further comprising: notifying, by a processing system, a second mobile communications service provider of a presence of at least one (col. 1 lines 31-32, “porting of a wireless subscriber's mobile directory number from one wireless service provider to another”; col. 1 lines 37-40, ”the Recipient wireless service provider must inform the donor wireless service provider and the Number Portability Administrative Center ("NPAC") of the intent to port the subscriber's directory number”; Fig. 1).  
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Saho as modified by Agarwal in order to provide convenience by enabling a wireless subscriber to change wireless service providers without having to change the directory number of the subscriber's wireless terminal (Agarwal col. 1 lines 24-30).

Regarding claim 19, Shao teaches a device (col. 2 lines 58-60, “processing of input identity records within an identity record processor incorporated within the fraud detection center of FIG. 1”) comprising: 
a processing system that includes at least one processor (col. 2 lines 58-60, “processing of input identity records within an identity record processor incorporated within the fraud detection center of FIG. 1”); and 
a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations (col. 9 lines 19-22, “a model flow 400 representative of the processing of input identity records within one of the identity record processors 314 pursuant to the applicable XML-based workflow specification 315”; col. 10 lines 59-60, “operation of a completed fraud detection model”), the operations comprising: 
obtaining a first number for a first mobile device (col. 2 lines 58-59, “processing of input identity records within an identity record processor”; col. 8 lines 33-37, “workflows implemented by each identity record processor 314 provide the mechanism by which fraud detection model evaluation (as described by a dataflow) is connected with the applicable identity record pool”; Fig. 8, “Phone 1” (~first number)), 
wherein the first number is known to be involved in fraudulent activity (col. 25 lines 26-28, “cycle of node 802, to node 804, to node 806, and back to node 802 can be an indicator of a fraud ring”, wherein Phone 1 (~phone number) of 802 is known to be involved in fraudulent activity since 802 is part of a fraud ring); 
constructing a social graph of communications between the first number and a plurality of other numbers associated with a plurality of other communications devices (Fig. 8, social graph of communications between the first number (~Phone 1) and a plurality of other numbers associated with a plurality of other communication devices (~Phone 2 of device 804 and Phone 3 of device 808); 
identifying a maximal subgraph of the social graph, wherein the maximal subgraph connects the first number and a subset of the plurality of other numbers (maximal subgraph Fig. 8 connects the first number (~Phone 1 of 802) and a subset (~Phone 2 of 804) of the plurality of other numbers (~Phone 2 of 804 and Phone 3 of 808)) that includes those of the plurality of other numbers for which a usage metric is below a predefined threshold for a defined period of time prior to the first (col. 27 line 67- col. 28 line 2, “acquires multiple home addresses or multiple home phone numbers in a short period of time”, wherein the acquiring multiple home addresses or multiple home phone numbers in a short period time (~usage/measurement of time periods in phone number determination) also applies to the common phone number threshold determination; Fig. 8, Name 3 acquires multiple home phone numbers (~Phone 1 and Phone 3) in a short period of time; col. 28 lines 43-45, “Though some fraud rings work out of a common work place, or location, links to a fraudster through a common work phone number in a large corporation are more likely to produce false positives than to catch additional fraudsters. A threshold value can thus be selected for work phone numbers so that beyond the threshold number, links based on a work phone number can be eliminated”, wherein the number of each common work phone numbers used in links to a fraudster is a usage metric and only the number of common work phone numbers (~user metric) below the threshold produces non-false positives of fraud (~above the threshold produces false positives and is not capable of fraud detection); col. 27 line 63 - col. 28 line 4, “Accordingly, based on domain knowledge, a weaker set of anomaly rules can be refined, i.e., rules that result in weaker anomalies can be further analyzed to develop stronger indicators. Examples of such rules include rules that identify a person who acquires multiple home addresses or multiple home phone numbers in a short period of time or rules that identify too many people with the same home phone number or home address acquired within a short period of time. Another set of weak anomalies include”, wherein acquiring multiple home addresses or multiple home phone numbers for more than a threshold number of addresses or phone numbers) in a short period of time is flagging a weak anomaly which cannot be used for flagging a fraud (~less than a threshold number is required for a strong anomaly capable of flagging); and 
identifying a potential fraud ring, based on the maximal subgraph (Fig. 8, fraud ring based on a maximal subgraph).  
 	Shao does not explicitly teach that the first number is a first port-in number from a first mobile communications service provider.
 		However, Agarwal teaches a first port-in number from a first mobile communications service provider (col. 1 lines 31-32, “porting of a wireless subscriber's mobile directory number from one wireless service provider to another”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Shao in order to provide convenience by enabling a wireless subscriber to change wireless service providers without having to change the directory number of the 
subscriber's wireless terminal (Agarwal col. 1 lines 24-30).

 	Regarding claim 20, Shao teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor (col. 9 lines 19-22, “a model flow 400 representative of the processing of input identity records within one of the identity record processors 314 pursuant to the applicable XML-based workflow specification 315”; col. 10 lines 59-60, “operation of a completed fraud detection model”), 
cause the processing system to perform operations (col. 9 lines 19-22, “a model flow 400 representative of the processing of input identity records within one of the identity record processors 314 pursuant to the applicable XML-based workflow specification 315”; col. 10 lines 59-60, “operation of a completed fraud detection model”), 
the operations comprising: obtaining a first number for a first mobile device from a first mobile communications service provider (col. 10 lines 59-60, “operation of a completed fraud detection model”; col. 8 lines 33-37, “workflows implemented by each identity record processor 314 provide the mechanism by which fraud detection model evaluation (as described by a dataflow) is connected with the applicable identity record pool”), 
wherein the first number is known to be involved in fraudulent activity (col. 25 lines 26-28, “cycle of node 802, to node 804, to node 806, and back to node 802 can be an indicator of a fraud ring”, wherein Phone 1 (~phone number) of 802 is known to be involved in fraudulent activity since 802 is part of a fraud ring);  
constructing a social graph of communications between the first number and a plurality of other numbers associated with a plurality of other communications devices (Fig. 8, social graph of communications between the first number (~Phone 1) and a plurality of other numbers associated with a plurality of other communication devices (~Phone 2 of device 804 and Phone 3 of device 808); 
(maximal subgraph Fig. 8 connects the first number (~Phone 1 of 802) and a subset (~Phone 2 of 804) of the plurality of other numbers (~Phone 2 of 804 and Phone 3 of 808)) that includes those of the plurality of other numbers for which a usage metric below a predefined threshold for a defined period of time prior to the first number being ported into the first mobile communications service provider (col. 27 line 67- col. 28 line 2, “acquires multiple home addresses or multiple home phone numbers in a short period of time”, wherein the acquiring multiple home addresses or multiple home phone numbers in a short period time (~usage/measurement of time periods in phone number determination) also applies to the common phone number threshold determination; Fig. 8, Name 3 acquires multiple home phone numbers (~Phone 1 and Phone 3) in a short period of time; col. 28 lines 43-45, “Though some fraud rings work out of a common work place, or location, links to a fraudster through a common work phone number in a large corporation are more likely to produce false positives than to catch additional fraudsters. A threshold value can thus be selected for work phone numbers so that beyond the threshold number, links based on a work phone number can be eliminated”, wherein the number of each common work phone numbers used in links to a fraudster is a usage metric and only the number of common work phone numbers (~user metric) below the threshold produces non-false positives of fraud (~above the threshold produces false positives and is not capable of fraud detection); col. 27 line 63 - col. 28 line 4, “Accordingly, based on domain knowledge, a weaker set of anomaly rules can be refined, i.e., rules that result in weaker anomalies can be further analyzed to develop stronger indicators. Examples of such rules include rules that identify a person who acquires multiple home addresses or multiple home phone numbers in a short period of time or rules that identify too many people with the same home phone number or home address acquired within a short period of time. Another set of weak anomalies include”, wherein acquiring multiple home addresses or multiple home phone numbers for more than a threshold number of addresses or phone numbers) in a short period of time is flagging a weak anomaly which cannot be used for flagging a fraud (~less than a threshold number is required for a strong anomaly capable of flagging); and 
identifying a potential fraud ring, based on the maximal subgraph (Fig. 8, fraud ring based on a maximal subgraph).  
	Shao does not explicitly teach that the first number is a first port-in number from a first mobile communications service provider.
 		However, Agarwal teaches a first port-in number from a first mobile communications service provider (col. 1 lines 31-32, “porting of a wireless subscriber's mobile directory number from one wireless service provider to another”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal with the teaching of Shao in order to provide convenience by enabling a wireless subscriber to change wireless service providers without having to change the directory number of the 
subscriber's wireless terminal (Agarwal col. 1 lines 24-30).

7.	Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 7,458,508 B1) in view of Agarwal (US 6,138,023), and further in view of True (US 2005/0105467 A1).

 	Regarding claim 2, Shao in view of Agarwal teaches the method of claim 1.
The combination does not explicitly teach wherein the usage metric comprises a number of calls involving a corresponding number of the subset.  
 	 	However, True teaches wherein a usage metric comprises a number of calls ([0036], “usage metric would be the number of times that the subscriber who does not have call waiting receives an incoming call while they are already on the line and the new feature threshold would be a predetermined number of time this occurs”).  
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of True with the teaching of Shao as modified by Agarwal in order to generate/detect trigger condition including a trend of one or more usage metrics (True [0037]). 

Regarding claim 4, Shao in view of Agarwal teaches the method of claim 1.
The combination does not explicitly teach wherein the usage metric comprises a number of text messages involving a corresponding number of the subset.  
 		However, True teaches wherein a usage metric comprises a number of text messages involving a corresponding number of a subset ([0022], “examples of usage metrics for the subscriber can include … number of SMS messages sent and/or received by the subscriber”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of True with the teaching of Shao as modified by Agarwal in order to generate/detect trigger condition including a trend of one or more usage metrics (True [0037]). 

 	Regarding claim 6, Shao in view of Agarwal teaches the method of claim 1.
The combination does not explicitly teach wherein the defined period of time is between thirty and ninety days.  
	 	However, True teaches wherein a defined period of time is between thirty and ninety days ([0019], “examples provided herein, which should not be considered as limiting, the time period is a billing cycle. The billing cycle can be a month, though other suitable time periods can-be Used”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of True with the teaching of Shao as modified by Agarwal in order to generate/detect trigger condition including a trend of one or more usage metrics (True [0037]). 

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, and further in view of Edman (US 2020/0396616 A1).

 	Regarding claim 3, Shao in view of Agarwal teaches the method of claim 1.

 		However, Edman teaches wherein a usage metric comprises an average duration of calls involving a corresponding number of a subset ([0078], “features for SIM-box fraud detection, derived from call detail record fields, are average call duration of outgoing calls”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Edman with a teaching of Shao as modified by Agarwal in order to detect fraud based on features from call detail record fields.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, and further in view of Ross (US 2013/0054334 A1).

Regarding claim 5, Shao in view of Agarwal teaches the method of claim 1.
The combination does not explicitly teach wherein the usage metric comprises a weighted sum of a plurality of usage metrics.  
 		However, Ross teaches wherein a usage metric comprises a weighted sum of a plurality of usage metrics ([0049], “sum may be a weighted sum where a score associated with each usage metric is multiplied by a weighting factor, and then the weighted scores are summed”).  
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ross with the .

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, and further in view of Hitchcock (US 9,626,275 B1).

Regarding claim 7, Shao in view of Agarwal teaches the method of claim 1. 
Shao further teaches wherein the social graph comprises: a plurality of nodes, wherein each node of the plurality of nodes represents one of the first number and the plurality of other numbers (Fig. 8, a social graph comprising a plurality of nodes, wherein each node of the plurality of nodes represents the plurality of other numbers, wherein the plurality of nodes are 810, 804, 806, and 808); and 
a plurality of edges (Fig. 8, edges are lines between 802 and 810, 802 and 804, 802 and 806, 804 and 806, and 806 and 808).  
	The combination does not explicitly teach wherein each edge of the plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of the plurality of nodes that is connected by the edge.
	 However, Hitchcock teaches wherein each edge of a plurality of edges indicates an occurrence of a telecommunications transaction between a pair of nodes of a plurality of nodes that is connected by the edge (col. 23 lines 39-41, “call graph generation logic may indicate that an edge (representing a service call) exists between two particular nodes”).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hitchcock with .

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, further in view of Hitchcock, and further in view of Pasternack (US 2015/0032761 A1).

Regarding claim 8, Shao in view of Agarwal, and further in view of Hitchcock teaches the method of claim 7.
The combination does not explicitly teach wherein each edge is weighted according to a strength of a connection between the pair of nodes.  
	  	However, Pasternack teaches wherein each edge is weighted according to a strength of a connection between pair of nodes ([0066], “the edges between nodes can be weighted, where the weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasternack with the teaching of Shao as modified by Agarwal and Hitchcock in order to enable two nodes in the social graph to represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node (Pasternack [0066]). 

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, further in view of Hitchcock, further in view of Pasternack, and further in view of Rogynskyy (US 2019/0361937 A1).

Regarding claim 9, Shao in view of Agarwal, further in view of Hitchcock, and further in view of Pasternack, teaches the method of claim 8.
The combination does not explicitly teach wherein the strength of the connection is a measure of a number of telecommunications transactions.  
 		However, Rogynskyy teaches wherein a strength of a connection is a measure of a number of telecommunications transactions ([0692], “connection strength may increase as the number of phone calls increases, as phone calls may indicate a stronger connection”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rogynskyy with a teaching of Shao as modified by Agarwal, Hitchcock, and Pasternack in order to identify a characteristic of an electronic activity or a participant of the electronic activity (Rogynskyy [0692]).

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, further in view of Hitchcock, and further in view of Pham (US 2020/0106802 A1).

Regarding claim 10, Shao in view of Agarwal, and further in view of Hitchcock teaches the method of claim 7.
The combination does not explicitly teach wherein a subset of the plurality of nodes that corresponds to those of the plurality of other numbers for which the usage metric is below the predefined threshold for the defined period of time is provided with a unique visual indicator.  
 		However, Pham teaches a unique visual indicator for indicating a fraud ([0050], “fraud tracking server 28 notifies an administrator that a potential spoof site has been reported … a visual indicator on an administrative interface of the fraud tracking server 28”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pham with a teaching of Shao as modified by Agarwal and Hitchcock in order to effectively alert a user of a fraud detection.

14.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, further in view of Hitchcock, and further in view of Rogynskyy.

Regarding claim 11, Shao in view of Agarwal, and further in view of Hitchcock teaches the method of claim 7. 
Shao further teaches wherein the constructing the social graph (Fig. 8, social graphs of plurality of users Name 1, Name 2, Name 3, and Name 4) comprises: 
(Fig. 8, one-hop network including 802-810, 802-804, and 802-806), and 
wherein nodes in the first subset correspond to the first port-in number and to those of the plurality of other numbers (Fig. 8, nodes in the first subset corresponds to the first number (~Phone 1) of 802 and to those of the plurality of other numbers (~Phone 2 of 804, SSN1 of 804, SSN2 of 806, and etc.)); and 
expanding, by the processing system, the one-hop network by at least one additional hop by adding a second subset of the node, wherein node in the second subset correspond to those of the plurality of other numbers (Fig. 8, second subset includes 808 corresponding to the other number SSN2 and numbers of Addr 2).  
The combination does not explicitly teach that the plurality of other numbers that have directly exchanged a telecommunications transaction with the first port-in number over the defined period of time; and the second subset of the node is a second subset of the plurality of nodes that have directly exchanged a telecommunications transaction with numbers corresponding to the first subset over the defined period of time.  
 	 	However, Rogynskyy teaches a plurality of other numbers that have directly exchanged a telecommunications transaction with a first number over a defined period of time ([0038], “maintain a node graph including the plurality of nodes and edges indicating the connections between the nodes”; [0166], “determine a connection strength at various time periods”; [0692], “node pairing engine 240 may include or access data corresponding to an inference of a connection strength based on the type of electronic activity. For instance, the connection strength may increase as the number of phone calls increases, as phone calls may indicate a stronger connection”); and 
 		a second subset of the plurality of nodes that have directly exchanged a telecommunications transaction with numbers corresponding to a first subset over a defined period of time ([0038], “maintain a node graph including the plurality of nodes and edges indicating the connections between the nodes”; [0166], “determine a connection strength at various time periods”; [0692], “node pairing engine 240 may include or access data corresponding to an inference of a connection strength based on the type of electronic activity. For instance, the connection strength may increase as the number of phone calls increases, as phone calls may indicate a stronger connection”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rogynskyy with a teaching of Shao as modified by Agarwal and Hitchcock in order for a system to provide data driven insights to improve one or more processes of the data source providers and to assist various data source providers in extracting data driven insights (Rogynskyy [0038]).

Regarding claim 12, Shao in view of Agarwal, further in view of Hitchcock, and further in view of Rogynskyy teaches the method of claim 11, wherein the potential fraud ring comprises an entirety of the maximal subgraph (Shao Fig. 8, fraud ring (~comprising 802, 810, 804, 806, and 808) of Fig. 8 comprises an entirety of a maximal subgraph).  

Regarding claim 13, Shao in view of Agarwal, further in view of Hitchcock, and further in view of Rogynskyy teaches the method of claim 11, wherein the potential fraud ring comprises a portion of the maximal subgraph (Shao Fig. 8, fraud ring of Fig. 8 comprises a portion of a maximal subgraph).  

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, further in view of Hitchcock, further in view of Rogynskyy, and further in view of Pasternack.

Regarding claim 14, Shao in view of Agarwal, further in view of Hitchcock, and further in view of Rogynskyy teaches the method of claim 13.
The combination does not explicitly teach wherein the portion comprises those nodes of the maximal subgraph for which a weight of a connected edge at least meets a minimum threshold.  
 		However, Pasternack teaches wherein a portion comprises those nodes of a subgraph for which a weight of a connected edge at least meets a minimum threshold ([0066], “a "social graph" comprising a plurality of nodes interconnected by a plurality of edges … where the weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes”, wherein the minimum threshold is greater than zero or greater).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pasternack with .

16.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Agarwal, and further in view of Kocsis (US 2010/0087191 A1).

Regarding claim 17, Shao in view of Agarwal teaches the method of claim 1.
The combination does not explicitly teach further comprising: suspending, by the processing system, a telecommunications service to at least one of the first port-in number and the subset of the plurality of other numbers.  
 		However, Kocsis teaches further comprising: suspending, by a processing system, a telecommunications service to at least one of a first port-in number and a subset of a plurality of other numbers ([0041], “telecommunications services may be suspended”; [0051], “subscribers to dial”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kocsis with a teaching of Shao as modified by Agarwal in order to allow a service provider to manage telecommunication services flow for financial and administrative purposes.

Conclusion

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643